FIRSTAMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of June 20, 2013, to the Fund Administration Servicing Agreement, dated as of April 28, 2011 (the "Agreement"), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the "Trust") on behalf of its series, the M.D. Sass Funds, (the "Funds") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add M.D. Sass Equity Income Plus Fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANCORP FUND SERVICES, LLC By: /s/ John Buckel By: /s/ Michael R. McVoy Name: John Buckel Name: Michael R. McVoy Title:President
